Citation Nr: 1017954	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  08-12 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
bipolar disorder, major depression, obsessive compulsive 
disorder, posttraumatic stress disorder (PTSD), or 
personality disorder.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1965 
to July 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.

The Veteran testified before a Decision Review Officer at a 
December 2006 hearing conducted at the RO.  A transcript of 
the hearing is of record.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The Veteran has been previously denied service connection for 
an acquired psychiatric disorder by prior RO and Board 
decisions.  These decisions indicate that the Veteran's claim 
was denied due to the lack of competent medical evidence 
establishing the Veteran's pre-existing obsessive compulsive 
disorder was aggravated by the circumstances of service or 
that he suffered an acquired psychiatric disorder other than 
obsessive compulsive disorder that is etiologically related 
to active service.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  See also 38 C.F.R. § 3.156.

The Board observes that, following the Veteran's claim to 
reopen, he was not provided sufficient VCAA notice.  Although 
the RO appears to have reopened the Veteran's previously 
disallowed claim, the Board is not bound by such decision.  
The preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claims 
on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  That being said, the Board concludes that 
a remand is necessary to provide appropriate VCAA notice 
regarding the Veteran's request to reopen his claim.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a service- 
connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In other words, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought.

In reviewing the claims file, the Board observes the Veteran 
was provided a VCAA notice letter in May 2005.  This letter 
informed the Veteran his claim had been previously denied and 
also informed him of the evidence necessary to reopen a 
previously denied claim as well as the evidence necessary to 
establish entitlement to the underlying claim of service 
connection.  However, while the May 2005 notice letter 
informed the Veteran of the previous denials on the basis 
there is no etiological relationship between his current 
psychiatric disorder and his active service, it did not 
inform him his claim for obsessive compulsive disorder was 
denied on the basis that it pre-existed his period of active 
service and was not aggravated by the circumstances of such 
service.  See, e.g., November 1996 Board decision.  As such, 
the instant claim must be remanded to provide the Veteran 
notice of the basis for all previous denials under the VCAA.  
See Kent, supra.

Accordingly, the case is REMANDED for the following action:

1.	Provide the Veteran with notice 
regarding what constitutes new and 
material evidence with regard to his 
claim of service connection for an 
acquired psychiatric disorder.  
Specifically, the Veteran should be 
informed of the basis for all previous 
denials of benefits, as well as what 
evidence and information is necessary 
to reopen his claim of service 
connection for an acquired psychiatric 
disorder.  See 38 C.F.R. § 3.156; Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

2.	After completing the above, and any 
other development deemed necessary, 
readjudicate the Veteran's claim based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



